NOTE: This order is nonprecedential.


  miniteb ~tate9' (!Court of §ppeaI9'
       for tbe jfeberaI (!Circuit

     STEVEN CHU, SECRETARY OF ENERGY,
                  Appellant,

                                     v.
           THE BOEING COMPANY,
   (SUCCESSOR-IN-INTEREST OF ROCKWELL
       INTERNATIONAL CORPORATION),
                  Appellee.
     --------.--------------------------------------------- -----~-------

             THE BOEING COMPANY,
  (Successor-in-Interest of Rockwell International
                   Corporation),
                     Appellant,

                                     v.
     STEVEN CHU, SECRETARY OF ENERGY,
                  Appellee.


                           2011·1304, -1317


   Appeals from the Armed Services Board of Contract
Appeals in nos. 337, 338, 339, and 978, Administrative
Judge R. Anthony McCann.
ENERGY v. BOEING CO                                               2
                        ON MOTION


                         ORDER

    The Boeing Company moves for a 60-day extension of
time, until March 9, 2012, to file its reply brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:
      The motion is granted.

                                    FOR THE COURT


   JAN 092012                        /s/ Jan Horbaly
         Date                       Jan Horbal1
                                    Clerk
cc: Domenique Kirchner, Esq                        FILED
    Richard J. Ney, Esq.
                                          u.s. COURT OF APPEAlS FOR
                                            THE FEDERAL CIRCUIT
s21                                           JAN 0 9 2012

                                                JAN HORBAlY
                                                   CLERK